Citation Nr: 0033224	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-17 106	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from February 1969 to November 
1970.  His claim comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 1999 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).



FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of this claim.

2.  The veteran engaged in combat with the enemy while 
serving as a combat medic in Vietnam.  

3.  There is medical evidence of record diagnosing PTSD and 
linking the veteran's current PTSD symptoms to an in-service 
stressor.



CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2000), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.304(f) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  The veteran claims that he 
developed PTSD as a result of stressors he experienced in 
service as a medic, including witnessing extensive death 
scenes, comrades being wounded and soldiers begging for their 
lives, and sustaining multiple, nearly fatal wounds.  The 
Board is satisfied that the VA has fulfilled its duty to 
assist by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
veteran's claim.

Service connection may be granted if the evidence of record 
affirmatively shows inception of an injury or disease in 
service.  See 38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303 (2000).  To be granted 
service connection for PTSD, there must be medical evidence 
of record diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a) and linking current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In this case, the most recent diagnoses of the veteran's 
psychiatric disorder conflict.  The veteran twice sought 
mental health care in 1984, but PTSD was not diagnosed.  
Since October 1998, the veteran has been receiving treatment 
from a physician at Harry S. Truman Memorial Veterans 
Hospital for PTSD symptoms and depression, and according to a 
January 1999 letter from this physician, the veteran's has 
PTSD that stems from his combat experiences in Vietnam.  In 
March 1999, the veteran underwent a VA PTSD examination, 
during which dysthymia and anxiety disorder were diagnosed.  
The examiner did not comment on the presence or absence of 
PTSD, but the Board is of the opinion that the diagnoses 
recorded following the March 1999 examination were not 
inconsistent with a diagnosis of PTSD.  

When, after consideration of all evidence, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  Pursuant to this statutory provision, 
the Board resolves reasonable doubt in the veteran's favor 
and accepts the diagnosis of PTSD related to in-service 
combat as medical evidence diagnosing PTSD under 38 C.F.R. 
§ 3.304(f) and linking current symptoms to an in-service 
stressor.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d). 

The veteran's DD Form 214 (Report of Separation from the 
Armed Forces of the United States) shows that the veteran 
served in Vietnam as a Medical Specialist from July 1969 to 
July 1970, and received multiple awards and citations, 
including a Silver Star, a Bronze Star Medal with "V" 
device, a Purple Heart, an Air Medal and a Combat Medical 
Badge.  The veteran's receipt of these citations proves that 
he engaged in combat with the enemy.  Accordingly, his lay 
testimony regarding the reported combat stressors, which the 
Board deems credible, is accepted as conclusive evidence of 
their actual occurrence.

There is medical evidence of record diagnosing PTSD and 
linking the veteran's current PTSD symptoms to an in-service 
stressor, and credible evidence that the claimed stressor 
actually occurred.  The Board thus finds that the evidence 
supports the veteran' claim of entitlement to service 
connection for PTSD.  



ORDER

Service connection for PTSD is granted.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

